DONALDSON, Justice.
Defendant-appellant Steven Bailey pleaded guilty in magistrate court to a charge of assault and battery. The charge resulted from an incident in which Bailey struck one Mark Brune in the mouth, knocking out the caps on Brune’s teeth. On April 10, 1974, the court sentenced Bailey to pay a fine and to serve a thirty-day term in jail. The jail sentence was suspended upon the condition that appellant pay as restitution the medical and dental bills incurred by Bruñe.
On December 9, 1974, appellant appeared at a show cause hearing apparently because he had as yet failed to make any payments to Bruñe for his medical and dental bills. The court accepted from appellant a $200 check which was to be full restitution unless Bruñe demanded a hearing to augment that amount. Bruñe later demanded such a hearing, which was held on February 12, 1975. At the hearing he presented medical and dental bills totaling $117. At the conclusion of the hearing, the court ordered appellant to pay as restitution an additional sum of $303. Appellant appealed to the district court, which affirmed the order. He then perfected this appeal.
Appellant contends that the magistrate court lacked jurisdiction to order the $303 payment as restitution. According to appellant, after his jail sentence was suspended he was placed on six months probation. Since the probationary period ended some four months prior to the February 12 hearing, the magistrate court lacked jurisdiction to order the additional payment.
The only record of appellant’s sentencing is a minute entry signed by the magistrate. It provides:
“Sentence of Court: Fine $50.00 Costs $7.50 Jail 30 days Susp.
Probation: Time_Terms pav Mark Brune’s medical Tandl dental bills — re*389ceipt required — No more serious violations for 6 mo. ”
Although the record in this case leaves much to be desired, it shows that the magistrate suspended appellant’s jail sentence upon the conditions that he pay Brune’s medical and dental bills and that he have no serious violations for six months. The space for designating the period of probation was left blank. Normally, in such instances there will be implied a probationary period which runs for the maximum term possible, which here is two years. I.C. § 19-2601(7); People v. Blakeman, 170 Cal.App.2d 596, 339 P.2d 202 (1959); 24 C.J.S. Criminal Law § 1571(4) (1961). In this case, however, it appears that the magistrate intended the probation to terminate when appellant paid Brune’s medical and dental bills in full and completed the six month period without any serious violations. Thus, since appellant’s probation could extend for up to two years depending upon when he paid Brune’s medical and dental bills, his probation had not yet ended when the magistrate court ordered the additional payment of $303.
There is a problem with the magistrate’s order, however. The terms of appellant’s probation provided that he: “pay Mark Brune’s medical [and] dental bills— receipt required.” We construe this to mean that appellant need not make any payments until Bruñe presents receipts for paid bills, or possibly until he presents the unpaid bills themselves. The record shows that Bruñe has received $200 in restitution, but has presented bills totaling only $117. There is nothing in the record to support the order requiring payment of an additional $303. The magistrate court therefore erred in ordering that payment.-
Accordingly, the judgment of the district court is reversed and remanded.
SHEPARD, BAKES, and BISTLINE, JJ., concur.